Citation Nr: 1719925	
Decision Date: 06/05/17    Archive Date: 06/21/17

DOCKET NO.  10-15 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for postoperative residuals of cholelithiasis, to include pancreatitis and hiatal hernia, to include as secondary to service-connected disability.

2.  Entitlement to service connection for a low back disability, to include as secondary to service-connected disabilities related to cholelithiasis.

3.  Entitlement to an evaluation in excess of 30 percent for gastroesophageal reflux disease with cholecystectomy residuals.

4.  Entitlement to an evaluation in excess of 10 percent for intercostal neuritis (previously rated as intercostal neuralgia).


REPRESENTATION

Appellant represented by:	Patrick K. Wright, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1977 to July 1977.

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2005 (cholelithiasis residuals) and June 2013 (back) rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  These matters were previously remanded for additional development by the Board in January 2015 and March 2016.  The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing in September 2014.  A transcript of that hearing is of record.  

In February 2017, the Veteran's representative filed a VA Form 9 regarding entitlement to an increased evaluation for a painful residual cholecystectomy scar, and an increased evaluation for a superficial residual cholecystectomy scar.  Unfortunately, this VA Form 9 was not timely because it was received more than 60 days after the October 27, 2016 Statement of the Case (SOC) and more than one year after the November 2015 rating decision.  38 C.F.R. § 20.302(b).  Therefore, these appeals have not been perfected in a timely manner and the Board may not take jurisdiction.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The March 2016 remand instructed that the AOJ schedule a VA examination to determine the nature and etiology of any hiatal hernia disability existing at any time during the appeal.  The instruction specified that the examiner should opine as to whether the hiatal hernia disability produced symptoms that are separate and distinct for the disabilities for which the Veteran is already service-connected.  A VA examination was conducted in June 2016.  The examiner listed a number of scans showing no hiatal hernia, and concluded that it is incontrovertible that there is in this case no hiatal hernia.  This opinion does not discuss the February 2010 abdominal incisional hernia repair, or the preoperative and postoperative diagnoses of right upper quadrant abdominal hernia.  This February 2010 hernia is within the period on appeal, and is thus for consideration in this claim.  Upon remand, an opinion should be obtained that considers the Veteran's full medical record.  

The low back claim is intertwined with the claim of entitlement to service connection for postoperative residuals of cholelithiasis, to include pancreatitis and hiatal hernia.  Therefore, it must be remanded.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  

The Veteran filed a February 2017 notice of disagreement (NOD) with an October 2016 rating decision as to the grant of service connection for intercostal neuritis (previously rated as intercostal neuralgia) with an evaluation of 10 percent, and February 2017 NOD with an April 2016 rating decision raising the evaluation for gastroesophageal reflux disease with cholecystectomy residuals to 30 percent effective August 6, 2008.  The filing of a NOD places a claim in appellate status.  The failure to issue a statement of the case (SOC) in such a circumstance renders a claim procedurally defective and necessitates a remand.  See 38 C.F.R. §§ 19.9, 20.200, 20.201.  To date, the RO has not issued a SOC addressing these issues.  Under these circumstances, the Board has no discretion and is obliged to remand the claims for the issuance of a SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file to an appropriate VA clinician that has not given an opinion on this matter before.  After reviewing the claims file, the examiner is to provide the following opinions: 

i) Is it at least as likely as not (50 percent or greater probability) that any hiatal hernia disability demonstrated at any time from April 2005 to the present, to include the right upper quadrant abdominal hernia repaired in February 2010, was caused by or related to service, or proximately due to or aggravated by a service-connected disability, to include as a residual of gallstones incurred in service?

ii) Has any hiatal hernia disability demonstrated at any time from April 2005 to the present, to include the right upper quadrant abdominal hernia repaired in February 2010, produced symptoms that are separate and clinically distinct from the Veteran's service-connected GERD or any other service-connected disability?

Any opinion offered must be supported by a complete rationale.

2.  After completing the above development, readjudicate the issues on appeal, to include as to secondary service connection for both issues.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

3.  Provide the Veteran with a statement of the case (SOC) on the issues of entitlement to an evaluation in excess of 30 percent for gastroesophageal reflux disease with cholecystectomy residuals and entitlement to an evaluation in excess of 10 percent for intercostal neuritis (previously rated as intercostal neuralgia).  If the Veteran perfects an appeal with respect to either of these issues, ensure that all indicated development is completed before the issue or issues are certified for appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




